Case: 17-10294   Date Filed: 04/13/2018     Page: 1 of 17


                                                               [PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                            No. 17-10294
                      ________________________

                       NLRB No. 01-CA-183197



TRANSIT CONNECTION, INC.,

                                                    Petitioner-Cross Respondent,

                                 versus


NATIONAL LABOR RELATIONS BOARD,

                                                    Respondent-Cross Petitioner,


AMALGAMATED TRANSIT UNION LOCAL 1548,

                                                                      Respondent.

                      ________________________

                  Petition for Review of an Order of the
                     National Labor Relations Board
                      ________________________

                            (April 13, 2018)
                Case: 17-10294       Date Filed: 04/13/2018       Page: 2 of 17


Before ROSENBAUM and JILL PRYOR, Circuit Judges, and BARTLE, * District
Judge.

BARTLE, District Judge:

       Transit Connection, Inc. (“TCI”), which owns and operates a public bus

system on the island of Martha’s Vineyard, Massachusetts, petitions for review of

a December 28, 2016 order by the National Labor Relations Board (“NLRB”).

The NLRB found that TCI had engaged in unfair labor practices in violation of

sections 8(a)(1) and (5) of the National Labor Relations Act (“NLRA”) when it

refused to bargain with the Amalgamated Transit Union Local 1548 (“Union”),

which the NLRB had certified to serve as the representative for TCI bus drivers. 1

See 29 U.S.C. § 158(a)(1), (5). The NLRB ordered that TCI cease and desist from

refusing to recognize the Union or otherwise interfering with the drivers’ right to

representation. It further ordered that TCI negotiate with the Union and thereafter

execute a written agreement regarding the terms and conditions of employment for

the drivers.

       TCI acknowledges that it refused to bargain with the Union but asserts that

the NLRB abused its discretion in certifying the Union. It seeks to have the

       *
        Honorable Harvey Bartle III, United States District Judge for the Eastern District of
Pennsylvania, sitting by designation.
       1
         The Union’s petition for representation included all full-time and regular part-time bus
operators employed by TCI at its Martha’s Vineyard location but excluded office clerical
employees, managerial employees, dispatchers, mechanics, confidential employees, seasonal
employees, guards, supervisors, and all other employees.

                                                2
              Case: 17-10294     Date Filed: 04/13/2018    Page: 3 of 17


NLRB’s order vacated. The NLRB also has filed a cross-application for

enforcement of its order requiring TCI to bargain with the Union. See 29 U.S.C.

§ 160(e).

      For the reasons stated below, we deny the petition for review and grant the

NLRB’s application for enforcement of its order.

                                           I

      All the events in question occurred on Martha’s Vineyard, far from the

Eleventh Circuit. Nonetheless, we have jurisdiction over this appeal because TCI,

although a Massachusetts corporation, also conducts business in the state of

Florida. Under the NLRA, appellate jurisdiction over an order of the NLRB

extends to “any United States court of appeals in the circuit wherein . . . [the

aggrieved] person resides or transacts business.” 29 U.S.C. § 160(e), (f).

                                          II

      The underlying facts are not in dispute. On January 6, 2015, the Union

notified TCI by letter that a majority of its bus drivers on Martha’s Vineyard had

signed cards authorizing the Union to be their exclusive collective bargaining

representative and requested that TCI voluntarily recognize the Union. TCI

declined to do so, and thereafter the Union filed a petition for representation

requesting that TCI permit its drivers to vote on the issue.




                                           3
              Case: 17-10294     Date Filed: 04/13/2018    Page: 4 of 17


      Subsequently, TCI and the Union signed an agreement to hold an election

under NLRB supervision. In anticipation of the election, TCI was required by the

NLRB and the parties’ agreement to provide the Union with a list of eligible voters

and their addresses. TCI did identify the bus drivers to the Union. While TCI also

supplied addresses, whether those addresses were legally sufficient is one of the

subjects of dispute in this appeal.

      TCI did not maintain a separate list of its employees’ addresses because it

generally communicates with them in person or via telephone. Accordingly, the

general manager for TCI reviewed each employee’s personnel file to obtain the

addresses for the Union. Each file contained an application for employment and a

copy of the employee’s current driver’s license. The drivers’ licenses typically

included only a residential address, but many employees also wrote on their

employment application a mailing address, which was typically a Post Office Box

(“P.O. Box”). Because of the unique mail delivery system on Martha’s Vineyard,

the U.S. Postal Service does not deliver to many of the island’s residential

locations. Thus, many residents opt instead to receive their mail at P.O. Boxes.

      Approximately sixty to seventy percent of TCI’s personnel files contained a

P.O. Box address. On February 19, 2015, TCI delivered to the Union the names of

thirty-nine bus drivers. For thirty-seven of these, the list included only residential




                                           4
              Case: 17-10294     Date Filed: 04/13/2018   Page: 5 of 17


addresses. For one driver, TCI identified a P.O. Box only, and for another both a

residential address and a P.O. Box.

      On March 10, 2015, the Union mailed voting information to the thirty-nine

bus drivers. The information included an invitation to attend a Union meeting on

March 14, 2015. Only seven drivers attended. The Union did not attempt to visit

the drivers at their homes or otherwise contact them.

      On March 18, 2015, the first election took place. The drivers voted twenty-

one to eighteen against Union representation. Thereafter, the Postal Service

returned as undeliverable twenty-two of the thirty-nine envelopes the Union had

mailed on March 10th. Four of the returned envelopes contained addresses that did

not match those provided by TCI, and three were addressed to individuals who had

attended the March 14th meeting. The Union then filed an objection to the election

with the NLRB. It contended that the list of drivers supplied by TCI contained

invalid mailing addresses and therefore did not meet NLRB requirements.

      After a hearing, an NLRB hearing officer assigned to the matter issued a

report which recommended sustaining the Union’s objection and ordering a new

election. Specifically, the hearing officer determined that the list provided by TCI

was deficient because it failed to include the mailing addresses it had for a

substantial number of eligible voters. He found that at least eighteen, or forty-six

percent, of the envelopes with mailing addresses provided by TCI and mailed by


                                          5
               Case: 17-10294       Date Filed: 04/13/2018       Page: 6 of 17


the Union had been returned. Thus a significant number of the bus drivers did not

receive the information from the Union. The hearing officer reasoned that the lack

of information “may have impeded a free and reasoned choice” in exercising the

employees’ right to vote. On August 4, 2015, a three-member panel of the NLRB

adopted the hearing officer’s findings and recommendations, vacated the March

results, and ordered a new election.

       The second election was held on September 10, 2015. This time the bus

drivers voted in favor of Union representation by a vote of seventeen to fourteen. 2

Thereafter TCI filed an objection to the election results. TCI asserted that, prior to

the election, two TCI drivers who supported the Union had threatened a third

driver that they would “kill him” if he did not vote in favor of the Union. A

hearing was held on October 14, 2015. After reviewing surveillance video of the

alleged threat, the hearing officer rejected TCI’s position. Instead of an effort at

intimidation, the hearing officer concluded that the statements “were made in jest,

arising out of a conversation amongst friends,” and determined it was “unlikely

that this conduct would have created a general atmosphere of fear and reprisal that

would warrant setting aside this election.” Specifically, the hearing officer found:



       2
         Of thirty-eight eligible voters, thirty-four cast ballots. Two ballots were deemed
“challenged” and not factored into the final tally. One was also deemed “void” and likewise not
counted.


                                               6
                Case: 17-10294        Date Filed: 04/13/2018       Page: 7 of 17


       On the video, employee Walter Tomkins is seated in the driver seat of
       the bus, when another employee, Richard Townes boards the bus to
       relieve him. After Townes has boarded, another employee, John
       “Stevie” Edwards is seen approaching the open bus door, and begins
       talking with Tomkins. After a brief friendly exchange between
       Tomkins and Edwards, Tomkins says to Townes, “now’s your time to
       tell him that if he doesn’t vote for the union I’m going to kill him.”
       Townes responded, referring to Edwards, “that’s right, that’s right,
       we’re all going to kill him.” Neither Tomkins nor Townes raised their
       voices, or changed their tone, to reflect aggression or malicious intent.
       There was no evidence presented that Tomkins or Townes were acting
       as agents of the Union when this exchange occurred.

The NLRB thereafter adopted the hearing officer’s findings and her

recommendation to allow the September election results to stand. 3

       With TCI’s objection overruled, the NLRB certified the Union as the

drivers’ sole collective bargaining representative. TCI, however, refused to

bargain with the Union in order to force a review of the Union’s certification.4 See

Cooper/T. Smith, Inc. v. N.L.R.B., 177 F.3d 1259, 1261 n.1 (11th Cir. 1999). In




       3
          TCI also alleged that the Union sent the drivers a pre-election mailing that
mischaracterized a recent pay raise and falsely promised that the Union would force TCI to
arbitrate future labor disputes. The hearing officer rejected this objection, and TCI does not
press the issue on appeal.
       4
          NLRB certifications of elections under section 9(c) of the NLRA, 29 U.S.C. § 159(c),
are not reviewable as final orders. See Cooper/T. Smith, Inc. v. N.L.R.B., 177 F.3d 1259, 1261
n.1 (11th Cir. 1999). “As a result, an employer can obtain review of the [NLRB]’s
representation decision only by refusing to bargain.” Id. “The refusal triggers a ruling by the
[NLRB] that the employer has engaged in an unfair labor practice,” which is a reviewable final
order. Id. This court “can then examine the [NLRB]’s representation decision as part of its
review of the unfair labor order.” Id.


                                                 7
             Case: 17-10294     Date Filed: 04/13/2018   Page: 8 of 17


response, the Union filed with the NLRB an unfair labor practices charge against

TCI.

       The NLRB’s General Counsel issued a complaint alleging that TCI’s actions

violated the NLRA, which prohibits an employer from “refus[ing] to bargain

collectively with the representatives of his employees.” 29 U.S.C. § 158(a)(5).

The NLRB granted summary judgment in favor of the General Counsel. As stated

above, the NLRB ordered TCI to bargain with the Union and to refrain from

otherwise interfering with the drivers’ right to representation. TCI now asks us to

review that decision. In so doing, TCI challenges both the invalidation of the

March election and the certification of the September election.

                                         III

       The NLRB has “wide discretion” to decide whether an election was

conducted fairly, and its decisions “warrant special respect on review.” N.L.R.B. v.

Dynatron/Bondo Corp., 992 F.2d 313, 315 (11th Cir. 1993) (quoting M & M

Supermarkets, Inc. v. N.L.R.B., 818 F.2d 1567, 1573 (11th Cir. 1987)). “We will

not overturn the [NLRB]’s decision so long as its conclusion is supported by

‘substantial evidence,’ viewing the record as a whole.” Associated Rubber Co. v.

N.L.R.B., 296 F.3d 1055, 1060 (11th Cir. 2002) (quoting Cooper/T. Smith, 177
F.3d at 1261). We must accept the NLRB’s factual findings, especially credibility

determinations, “unless they are ‘inherently unreasonable or self-contradictory.’”


                                         8
              Case: 17-10294    Date Filed: 04/13/2018    Page: 9 of 17


Id. (quoting N.L.R.B. v. IDAB, Inc., 770 F.2d 991, 996 (11th Cir. 1985)). “So long

as the [NLRB] has made a plausible inference from the record evidence, we will

not overturn its determinations, even if we would have made different findings

upon a de novo review of the evidence.” Cooper/T. Smith, 177 F.3d at 1261. This

deferential standard applies even where the NLRB rendered its decision on

summary judgment. See Shore Club Condo. Ass’n v. N.L.R.B., 400 F.3d 1336,

1338-39 (11th Cir. 2005); Visiting Nurse Health Sys., Inc. v. N.L.R.B., 108 F.3d
1358, 1359-60 (11th Cir. 1997).

                                         IV

      We begin with TCI’s contention that the NLRB wrongly invalidated the

results of the March election. The basis for the NLRB’s decision lies in what is

known as the Excelsior rule, which takes its name from Excelsior Underwear, Inc.,

156 N.L.R.B. 1236 (1966). There, the NLRB established the following requirement

for all union elections:

      [W]ithin 7 days [after the approval of an election agreement or the
      direction of an election], the employer must file with the Regional
      Director an election eligibility list, containing the names and
      addresses of all the eligible voters. The Regional Director, in turn,
      shall make this information available to all parties in the case. Failure
      to comply with this requirement shall be grounds for setting aside the
      election whenever proper objections are filed.

Id. at 1239-40.




                                          9
             Case: 17-10294     Date Filed: 04/13/2018   Page: 10 of 17


      As explained by the NLRB, the primary purpose of the Excelsior rule is

two-fold: (1) “to insure an informed electorate by affording all parties an equal

opportunity to communicate with eligible employees”; and (2) “to expedite the

resolution of questions of representation by minimizing challenges based solely on

lack of knowledge as to the voter’s identity.” Women in Crisis Counseling &

Assistance, 312 N.L.R.B. 589, 589 (1993) (citing Excelsior, 156 N.L.R.B. at 1239-43).

Accordingly, the rule “ensure[s] the fair and free choice of bargaining

representatives . . . by encouraging an informed employee electorate and by

allowing unions the right of access to employees that management already

possesses.” N.L.R.B. v. Wyman-Gordon Co., 394 U.S. 759, 767 (1969) (citation

omitted).

      On appeal, TCI asserts that the NLRB misapplied Excelsior when it vacated

the March election results. It maintains that the Excelsior rule required TCI to

furnish a list of only the bus drivers’ home addresses. For thirty-seven of the

thirty-nine bus drivers, that is what TCI did. TCI says it cannot be penalized for

what it characterizes as a “newly-articulated” extension of Excelsior to require

mailing addresses, not just residential addresses, on a compliant list. This

argument, however, misses the mark. It is true that Excelsior at times used the

phrase “home addresses,” and in most instances home addresses will suffice.

However, Excelsior never limited the production solely to home addresses. See


                                         10
             Case: 17-10294     Date Filed: 04/13/2018   Page: 11 of 17
156 N.L.R.B. at 1240-41. We must be cognizant of its rationale and not interpret it to

reach an untenable result. Under Excelsior, an employer is under a duty to provide

“complete and accurate” information as to the names and addresses of eligible

voters. See Mod Interiors, Inc., 324 N.L.R.B. 164, 164 (1997). TCI operates on

Martha’s Vineyard and is well-acquainted with the mail delivery system there,

which it describes as “particularly complex” and “unique.” It has conceded that

“mailing addresses are generally P.O. Boxes on Martha’s Vineyard, and not a

residential street address.” TCI also admits that it had P.O. Boxes for sixty to

seventy percent of employees, yet failed to provide this information to the Union.

      The Excelsior rule requires the employer to provide the union with

employee-address information in its possession so as to facilitate the union’s

ability to communicate with those employees. The rule is designed to ensure an

accurate and informed vote on the question of union representation. Supplying

addresses which an employer knows are not likely to allow the union to reach the

employees by mail violates the rule. There is no reason here why TCI could not

have given the Union the P.O. Box numbers or both residential addresses and P.O.

Box numbers. Indeed, it provided both in the case of one bus driver. In another

case, it supplied only the P.O. Box number. Under these circumstances, TCI failed

to provide to the Union a proper and accurate address list of its employees in

contravention of Excelsior.


                                         11
              Case: 17-10294    Date Filed: 04/13/2018   Page: 12 of 17


      TCI contends that Union officials could have used the residential addresses

to visit each voter in person. This argument is without merit. While the Union

may opt to undertake personal visits, nothing in Excelsior requires it to do so or

limits it to this means of communication. See Excelsior, 156 N.L.R.B. at 1246.

      TCI’s reliance on Rite-Care Poultry Co., Inc., 185 N.L.R.B. 41 (1970), is

misplaced. There, the employer provided an Excelsior list that included only the

first initials of the forenames of employees. Id. It furthermore “provided only the

names of the town or city where the employees lived and, in some instances, a

route number,” but omitted street addresses or P.O. Boxes. Id. Contrary to TCI’s

position, Rite-Care Poultry did not hold that the primary purpose of the Excelsior

list is to permit “labor organizations to locate employees at the home addresses for

the purpose of making face-to-face campaign appeals.” Id. at 42 n.9. While the

NLRB found that the Excelsior list “should be adequate to enable labor

organizations to use the list to make such personal appeals to employees at their

homes,” it focused on the fact that the union had been unable to reach a substantial

number of employees by mail in finding the list deficient. Id. (emphasis added);

see also id. at 42 n.10.

      TCI also asserts that the Union had a responsibility to verify the addresses

on its own. TCI concedes that generally a union is justified in relying on address

information provided by the employer. See Murphy Bonded Warehouse, Inc., 180


                                         12
               Case: 17-10294       Date Filed: 04/13/2018       Page: 13 of 17
N.L.R.B. 463 (1969). TCI argues nonetheless that “a union cannot sit by idly and

knowingly ignore clear and obvious discrepancies that come to its attention.” The

hearing officer, however, found here “that the Union did not become aware that

there were address inaccuracies in the voter eligibility list until after the [March]

election when the Postal Service returned the envelopes.” Thus, the Union did not

ignore clear discrepancies that had come to its attention, at least not with sufficient

time to act on them before the March election took place.

       As noted above, the hearing officer found here that forty-six percent of the

residential addresses TCI provided were “inaccurate or incomplete” given that at

least eighteen out of thirty-nine mailings were returned as undeliverable. 5 These

employees “lack[ed] information with respect to one of the choices available” and

therefore were unable to make “a more fully informed and reasonable choice” in

the election. See Excelsior, 156 N.L.R.B. at 1240. As the hearing officer noted in

vacating the March election results, the NLRB had previously held that an

inaccuracy rate of forty percent failed to comply with the Excelsior rule. See Mod

Interiors, 324 N.L.R.B. at 164.

       We conclude that the record and the law supported the NLRB’s decision to

sustain the Union’s objection to the March election and to order a new election.


       5
          Though more than eighteen envelopes were returned as undeliverable, the hearing
officer excluded from this figure a handful of returned envelopes with addresses that did not
match those on the voter list.
                                               13
             Case: 17-10294      Date Filed: 04/13/2018    Page: 14 of 17


The NLRB did not exceed its wide discretion in invalidating the March election,

and the hearing officer’s factual findings were supported by substantial evidence.

                                           V

      TCI also challenges the NLRB’s refusal to vacate the September election

results. TCI maintains that the NLRB hearing officer presiding over the matter

erroneously concluded that the outcome was not marred by voter intimidation. As

stated above, TCI points to statements made by employees Tomkins and Townes to

a third employee, Edwards, that they were going to “kill” Edwards if he did not

vote in favor of the Union. TCI urges us to reject several of the hearing officer’s

factual determinations, specifically: (1) the officer’s finding that the alleged death

threats were made in jest; (2) the officer’s refusal to draw an adverse inference

from the Union’s decision not to call Edwards as a witness; and (3) the officer’s

failure to take the election’s close margin into account when evaluating whether

the threats were serious.

      When a union itself engages in objectionable misconduct, the NLRB will

overturn the election if the conduct “interfered with the employees’ exercise of free

choice to such an extent that [it] materially affected the results of the election.”

TRW-United Greenfield Div. v. N.L.R.B., 716 F.2d 1391, 1393 (11th Cir. 1983).

“If, however, a third party engages in misconduct, the party objecting to the

election has the burden” to show that “the misconduct was so aggravated as to


                                           14
             Case: 17-10294      Date Filed: 04/13/2018    Page: 15 of 17


create a general atmosphere of fear and reprisal rendering a free election

impossible.” Associated Rubber, 296 F.3d at 1060 (quoting Westwood Horizons

Hotel, 270 N.L.R.B. 802, 803 (1984)). “The question of whether an individual is

acting as a union agent is a factual one, and any findings the NLRB makes

regarding [the issue] are afforded deference.” Id.

      Here, the NLRB concluded that Tomkins and Townes were acting as third

parties, not agents of the Union. TCI does not challenge that finding on appeal.

Thus, we must apply the more stringent standard for third party misconduct stated

above. See Associated Rubber, 296 F.3d at 1060. Under that standard, we

consider the following factors: “(1) whether the evidence establishes fear in the

minds of the voters; (2) whether that fear affected their votes; and (3) whether, had

it not been for the fear, the results of the election might have been different.” Id. at

1061 (quoting IDAB, 770 F.2d at 998). We will not second-guess the factual

findings of the hearing officer unless those findings were “inherently unreasonable

or self-contradictory.” Id. at 1060 (quoting IDAB, 770 F.2d at 996).

      After review of the video of the incident which is part of the record, we

conclude that the hearing officer did not abuse her discretion when she concluded

that the statements were made in jest among friends. The contemporaneous view

of TCI was not to the contrary. When the video came to its attention, TCI never

disciplined Tomkins or Townes and never reported the matter to law enforcement.


                                           15
             Case: 17-10294     Date Filed: 04/13/2018   Page: 16 of 17


The statements made by Tomkins and Townes could not have established fear in

the mind of Edwards and therefore could not have affected his vote. Accordingly,

the statements do not rise to the level of objectionable third party misconduct, even

in light of the closeness of the election results. See, e.g., IDAB, 770 F.2d at 993,

998-99.

      Finally, we decline to draw an adverse inference against the Union for

failing to call Edwards as a witness at the NLRB hearing given the fact that it was

TCI’s burden to establish misconduct warranting a new election. See, e.g., IDAB,
770 F.2d at 998. Simply put, the record does not support TCI’s assertion of

misconduct “so aggravated as to create a general atmosphere of fear and reprisal

rendering a free election impossible.” Associated Rubber, 296 F.3d at 1060. The

NLRB correctly declined to set aside the September election results on this ground.

                                         VI

      In summary, it was within the NLRB’s discretion to conclude that the

address list TCI provided ahead of the March election did not comply with the

Excelsior rule. And it was likewise within the NLRB’s discretion to determine the

September election was not tainted by voter intimidation. We have no grounds to

overturn the NLRB’s decision to grant summary judgment in favor of the

certification of the Union to represent the bus drivers of TCI on Martha’s

Vineyard.


                                          16
    Case: 17-10294   Date Filed: 04/13/2018   Page: 17 of 17


PETITION FOR REVIEW DENIED; ORDER ENFORCED IN FULL.




                              17